                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

WILFRED OMOLOH,            §
                           §
    Plaintiff,             §
                           §
v.                         §                    Civil Action No. 4:21-cv-00575-P
                           §
CATHERINE BOOTH FRIENDSHIP §
HOUSE,                     §
                           §
    Defendant.             §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (ECF No. 13)

and in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge believes that

the Findings and Conclusions of the Magistrate Judge are correct, and they are accepted as

the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction.

      SO ORDERED on this 12th day of July, 2021.
